    Case: 2:20-cv-03304-EPD Doc #: 30 Filed: 02/11/21 Page: 1 of 13 PAGEID #: 90




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

WILLIAM AULTMAN,

               Plaintiff,
                                                     Case No. 2:20-cv-3304

       vs.                                           Magistrate Judge Elizabeth P. Deavers


TIM SHOOP, et al.,

               Defendants.

                                    OPINION AND ORDER

       Plaintiff, a state inmate at the Chillicothe Correctional Institution (“CCI”), proceeding

through counsel, brings this prisoner civil rights action under 42 U.S.C. § 1983 and state law

alleging a violation of his Eighth Amendment rights. With the consent of the parties (ECF No.

26), pursuant to 28 U.S.C. § 636(c), this matter is before the Court for consideration of

Defendants’ Motion to Dismiss. (ECF No. 20.) Plaintiff has filed a Response (ECF No. 21) and

Defendants have filed a Reply. (ECF No. 22.) The Motion to Dismiss is GRANTED, in part,

and DENIED, part, as set forth below.

                                      I.      BACKGROUND

       Plaintiff filed this action on June 29, 2020, asserting claims under 42 U.S.C. § 1983 and

state law against the State of Ohio, the Ohio Department of Rehabilitation and Correction,1 and

Tim Shoop, the Warden at CCI, in both his individual and official capacities. In the original

Complaint, the primary relief sought was Plaintiff’s release from custody as a result of the



1
  While it appears Plaintiff intends to sue the State of Ohio, it is not particularly clear as to
whether Plaintiff also intends to sue the ODRC. Regardless, as explained herein, the analysis is
the same.
      Case: 2:20-cv-03304-EPD Doc #: 30 Filed: 02/11/21 Page: 2 of 13 PAGEID #: 91




Coronavirus Disease. Because a challenge to the fact or duration of confinement should be

brought as a petition for habeas corpus and is not the proper subject of a civil rights action

brought pursuant to § 1983, in the Initial Screen Report and Recommendation issued on July 9,

2020, the Court recommended that Plaintiff’s § 1983 claim be dismissed and that supplemental

jurisdiction over Plaintiff’s state law claim not be exercised. (ECF No. 7.) However, noting that

Plaintiff also appeared to be requesting unspecified injunctive or declaratory relief, the Court

further recommended that Plaintiff be granted leave to amend his complaint. (Id.) By Order

dated July 27, 2020, the District Judge previously assigned to this case overruled Plaintiff’s

objections to the Report and Recommendation and granted Plaintiff 21 days to amend. (ECF No.

9.)

          Plaintiff filed his Amended Complaint on August 17, 2020. (ECF No. 12.) Plaintiff

alleges the following. He is a 71-year old man2 and a member of the elderly population

vulnerable to the Coronavirus. (ECF No. 12 at ¶¶ 6, 14.) In response to the virus, the Governor

of Ohio issued a stay at home order prohibiting gatherings of 10 or more people and requiring

social distancing. Plaintiff, as a prisoner, is forced to be exposed to more than 10 people and is

confined in a situation where social distancing is impossible. (Id. at ¶ 7.) The Governor of Ohio

also issued a mask order. (Id. at ¶ 8.) The conditions in the prison have not eased. (Id. at ¶ 9.)

Certain Ohio prisons have nearly 80% infection rates and nearly one in ten inmates in Ohio’s

prison population have tested positive. (Id. at ¶¶ 10, 11.) Confirmed cases and deaths have

occurred at CCI. (Id. at ¶ 12.) The housing at CCI is described as “combo” with cells and

common areas and the virus is highly contagious. (Id. at ¶ 13.) Based on these allegations, he

asserts that his rights are being violated under both the Eighth Amendment and the Ohio


2
    Plaintiff notes in his Amended Complaint that he turned 72 in August. (ECF No. 12 at ¶ 6.)

                                                  2
    Case: 2:20-cv-03304-EPD Doc #: 30 Filed: 02/11/21 Page: 3 of 13 PAGEID #: 92




Constitution Article I, Section 9 arising from the imposition of cruel and unusual punishment.

(Id. at ¶¶ 17, 21.)

        In terms of relief as to both causes of action, Plaintiff requests:

        [T]hat the conditions in the Chillicothe Correctional Institution be declared unsafe
        and in violation of the Eighth Amendment to the United States Constitution. And,

         That the Defendants immediately enunciate a plan that would adequately protect
        the Plaintiff from the effects of COVID-19, and,

        If such a plan is not enunciated and acted upon, that alternative means of serving
        Plaintiff’s sentence be provided.

        And any other injunctive and declaratory relief this Court deems appropriate, plus
        costs and reasonable attorney's fees.

(ECF No. 12 at 4, 5.)

                                                  II.

        As indicated above, Plaintiff’s suit is limited to claims for injunctive and declaratory

relief. Defendants seek dismissal on various grounds including Eleventh Amendment immunity,

insufficient process, insufficient service of process, lack of personal jurisdiction, and failure to

state a claim upon which relief can be granted.3 The Sixth Circuit Court of Appeals has held that




3
 Defendants also assert that the Amended Complaint should be dismissed on grounds of
qualified immunity and Plaintiff’s failure to exhaust his administrative remedies. These
arguments were raised only in Defendants’ Reply. (ECF No. 22 at 2-7.) It is generally improper
to consider an issue raised for the first time in a reply brief. Phillips v. City of Cincinnati, No.
1:18-CV-541, 2020 WL 4698800, at *32 (S.D. Ohio Aug. 13, 2020) (citing Wright v. Holbrook,
794 F.2d 1152, 1156 (6th Cir. 1986)) and the Court will not consider them here. See also Taylor
v. City of E. Cleveland, No. 1:20 CV 02507, 2021 WL 229973, at *3 (N.D. Ohio Jan. 22, 2021)
(declining to consider issue of qualified immunity raised for first time in reply brief); Stillwagon
v. City of Delaware, 175 F. Supp. 3d 874, 890 (S.D. Ohio 2016) (to extent defendants were
attempting to raise a qualified immunity defense, disregarding the defense as improperly asserted
for the first time in a reply brief.); Bennett v. Michigan Dep't of Corr., No. 15-14465, 2017 WL
3208591, at *3 (E.D. Mich. July 24, 2017), report and recommendation adopted sub nom.
Bennett v. Michigan Deptment of Corr., No. 15-CV-14465, 2017 WL 4230645 (E.D. Mich. Sept.
25, 2017), on reconsideration sub nom. Bennett v. Michigan Dep't of Corr., No. 15-CV-14465,
                                                   3
   Case: 2:20-cv-03304-EPD Doc #: 30 Filed: 02/11/21 Page: 4 of 13 PAGEID #: 93




“’the Eleventh Amendment is a true jurisdictional bar,’” requiring Defendants’ entitlement to

sovereign immunity to “’be decided before the merits.’” Doe v. DeWine, 910 F.3d 842, 848 (6th

Cir. 2018) (quoting Russell v. Lundergan-Grimes, 784 F.3d 1037, 1046 (6th Cir. 2015)).

Accordingly, the Court will begin its analysis there.

       A. Eleventh Amendment Immunity

       1. State of Ohio/ODRC

       Actions brought against the State or an “arm of the state” are subject to the doctrine of

sovereign immunity under the Eleventh Amendment. Ernst v. Rising, 427 F.3d 351, 358 (6th

Cir. 2005). “Eleventh Amendment immunity ‘bars all suits, whether for injunctive, declaratory

or monetary relief, against the state and its departments, by citizens of another state, foreigners or

its own citizens.’” Canada v. Thumb Corr. Facility, No. 20-10027, 2020 WL 1666443, at *2

(E.D. Mich. Apr. 3, 2020) (quoting McCormick v. Miami Univ., 693 F.3d 654, 661 (6th Cir.

2012. The ODRC, as an arm of the State of Ohio, also is immune from suit in a federal court

under the Eleventh Amendment. Jones v. Swank, No. 2:11-CV-797, 2012 WL 4107981, at *8

(S.D. Ohio Sept. 19, 2012) (citing Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89,

100–01 (1984)).

       This is so “unless the State consents to the suit or unless Congress, pursuant to a valid

exercise of power, indisputably consents its intent to abrogate state immunity.” Smith v. DeWine,

476 F. Supp. 3d 635, 650 (S.D. Ohio 2020) (citing Bedford v. Kasich, No. 2:11-cv-351, 2011

WL 1691823, at *7, 2011 U.S. Dist. LEXIS 51903, at *19 (S.D. Ohio May 4, 2011)). The State



2018 WL 1522360 (E.D. Mich. Mar. 28, 2018) (declining to consider specific exhaustion
argument raised for first time in reply brief.)



                                                  4
   Case: 2:20-cv-03304-EPD Doc #: 30 Filed: 02/11/21 Page: 5 of 13 PAGEID #: 94




of Ohio has not waived its Eleventh Amendment immunity in a § 1983 action. Rolle v.

Burnaugh, No. 1:19-CV-821, 2020 WL 2571488, at *2 (S.D. Ohio May 21, 2020), report and

recommendation adopted, No. 1:19CV821, 2020 WL 3036066 (S.D. Ohio June 5, 2020) (citing

Wolfel v. Morris, 972 F.2d 712, 718 (6th Cir. 1992)). Further, Congress did not abrogate Ohio's

immunity when it enacted 42 U.S.C. § 1983. Id. (citing Quern v. Jordan, 440 U.S. 332, 338, 345

(1979)). Accordingly, the Eleventh Amendment bars Plaintiff's § 1983 claims against the State

of Ohio and/or the ODRC. McAllister v. Kent State Univ., 454 F. Supp. 3d 709, 717 (N.D. Ohio

2020).

         Likewise, Plaintiff’s state law claim against Ohio and/or the ODRC asserting a violation

of the Ohio Constitution is barred by the Eleventh Amendment. Smith v. DeWine, 476 F. Supp.

3d at 651 (citing Ernst v. Rising, 427 F.3d 351, 368 (6th Cir. 2005) (en banc) (“[T]he states’

constitutional immunity from suit prohibits all state-law claims filed against a [s]tate in federal

court, whether those claims are monetary or injunctive in nature.”)). This is so absent an

unequivocally express waiver. Jackson-Forbes v. Indus. Comm'n, No. 2:18-CV-1544, 2020 WL

433380, at *3 (S.D. Ohio Jan. 28, 2020). For state law claims, the State of Ohio has consented to

suit only in the Ohio Court of Claims. Ohio Rev. Code § 2743. Id.; see also Allen v. Ohio Dep't

of Job & Family Servs., 697 F. Supp. 2d 854, 908 (S.D. Ohio 2010) (“The Sixth Circuit has

repeatedly and consistently held that the State of Ohio has not consented to be sued for state law

claims in federal court. Rather, Ohio has consented to be sued in only one forum—the Ohio

Court of Claims.”) ODRC also is entitled to sovereign immunity as to Plaintiff’s state law claim

because it is an arm of the State of Ohio. Jackson-Forbes, 2020 WL 433380, at *3 (citing

Longstreet v. State of Ohio, Indus. Com'n., No. 1:05CV1749, 2005 WL 3298883, at * 2 (N.D.

Ohio Dec. 5, 2005)).



                                                  5
   Case: 2:20-cv-03304-EPD Doc #: 30 Filed: 02/11/21 Page: 6 of 13 PAGEID #: 95




   2. Warden Shoop

       Any state law claim against Warden Shoop in either his individual or official capacity

also is subject to dismissal. “The Supreme Court has squarely held that pendent state law claims

against state officials in their official capacity are barred by the Eleventh Amendment. . . .”

Experimental Holdings, Inc. v. Farris, 503 F.3d 514, 520–21 (6th Cir. 2007). “[F]ederal courts

are simply not open to such state law challenges to official state action, absent explicit state

waiver of the federal court immunity found in the Eleventh Amendment.” Id.; see also Smith v.

DeWine, 476 F.Supp.3d 635, 651-652 (S.D. Ohio 2020) (claim for violation of Ohio Constitution

against state defendant in official capacity dismissed because Ex Parte Young does not apply

when the alleged violation is one of state law). This is so regardless of the nature of the relief

sought. In re Ohio Execution Protocol Litig., 709 F. App'x 779, 787 (6th Cir. 2017) (Sutton J.,

concurring) (“If the plaintiff sues a state official under state law in federal court for actions taken

within the scope of his authority, sovereign immunity bars the lawsuit regardless of whether the

action seeks monetary or injunctive relief.”).

       As to Warden Shoop in his individual capacity, state employees are immune from civil

liability under Ohio law for injuries caused in the performance of the employee’s duties “unless

the . . . employee’s actions were manifestly outside the scope of his employment or official

responsibilities, or unless . . . the . . . employee acted with malicious purpose, in bad faith, or in

a wanton or reckless manner.” Ohio Rev. Code § 9.86. However, the Ohio Court of Claims that

has the “exclusive, original jurisdiction to determine, initially, whether the . . . employee is

entitled to personal immunity under section 9.86. . . .” Ohio Rev. Code § 2743.02(F). Federal

courts, including this Court, therefore cannot exercise supplemental jurisdiction over state law

claims against a state employee in his or her individual capacity until the Ohio Court of Claims



                                                   6
    Case: 2:20-cv-03304-EPD Doc #: 30 Filed: 02/11/21 Page: 7 of 13 PAGEID #: 96




determines that the employee is not entitled to immunity under Ohio Revised Code § 9.86.

Haynes v. Marshall, 887 F.2d 700, 704 (6th Cir. 1989). Accordingly, unless and until the Ohio

Court of Claims decides that Warden Shoop, a state employee, may not invoke immunity from

civil liability conferred by Ohio Revised Code § 9.86, this Court has no jurisdiction to consider

any state law claims asserted against him. McCormick v. Miami Univ., 693 F.3d 654, 664-655

(6th Cir. 2012); see also Jackson-Forbes, 2020 WL 433380, at *3 (“Because Plaintiff fails to

allege that the Ohio Court of Claims has determined that Defendants are not entitled to

immunity, this Court lacks jurisdiction to hear the state law claims against Defendants in their

individual capacities.”)

        Accordingly, Defendants’ Motion to Dismiss is GRANTED as to Plaintiff's claims

against the State of Ohio and/or the ODRC and Plaintiff’s state law claims against Warden

Shoop on grounds of Eleventh Amendment immunity.

        With respect to Plaintiff’s claim against Warden Shoop under § 1983, however, the

Eleventh Amendment does not preclude a claim against a state official acting in his or her

official capacity where, as here, a plaintiff seeks only prospective injunctive or declaratory relief.

Ex Parte Young, 209 U.S. 123 (1908); see also Hertel v. Krueger, No. 2:18-CV-179, 2018 WL

3912807, at *3 (S.D. Ohio Aug. 16, 2018) (the Eleventh Amendment does not automatically

preclude a § 1983 claim against a state official acting in his or her official capacity if plaintiff

seeks only prospective injunctive or declaratory relief.)4 Accordingly, the Motion to Dismiss is

DENIED to the extent it seeks dismissal of Plaintiff’s § 1983 claim against Warden Shoop.


4
  Courts have recognized that “[j]ust as a plaintiff cannot sue a defendant in his official capacity
for money damages, a plaintiff should not be able to sue a defendant in his individual capacity
for an injunction in situations in which the injunction relates only to the official’s job.” Pasha v.
Payton, No. CV 5:18-595-DCR, 2019 WL 6341638, at *2 (E.D. Ky. Nov. 27, 2019) (quoting
Cmty. Mental Health Servs. v. Mental Health & Recovery Bd. Serving Belmont, Harrison &
                                                   7
   Case: 2:20-cv-03304-EPD Doc #: 30 Filed: 02/11/21 Page: 8 of 13 PAGEID #: 97




       B. Personal Jurisdiction and Service

       Defendants, however, also have moved for dismissal under Rules 12(b)(2), (b)(4) and

12(b)(5). The Sixth Circuit has held that, “without proper service of process, consent, waiver, or

forfeiture, a court may not exercise personal jurisdiction over a named defendant.” Thomas v.

Wayne Cty. Comm. College Dist., No. 19-13499, 2020 WL 5878215, at *2 (E.D. Mich. Oct. 2,

2020) (quoting Wells v. Rhodes, 592 F. App'x 373, 377 (6th Cir. 2014)). That is, “’the

requirement of proper service of process ‘is not some mindless technicality.’” Garth v.

Hommrich, No. 3:17-CV-00758, 2018 WL 4051864, at *2 (M.D. Tenn. Aug. 24, 2018), report

and recommendation adopted, No. 3:17-CV-00758, 2018 WL 4599755 (M.D. Tenn. Sept. 25,

2018) (quoting Friedman v. Estate of Presser, 929 F.2d 1151, 1156 (6th Cir. 1991)). “It goes to

the very heart of a court’s authority.” Id. Without personal jurisdiction having been properly

established, a court cannot exercise its authority consistent with due process of law. Id. (citing

Friedman, 929 F.2d at 1156). “’Whether a defendant had notice of the legal action, despite lack

of personal service, is immaterial.’” Pendleton v. Williams, No. 3:12-cv-00376, 2013 WL

2546684 (M.D. Tenn. June 10, 2013) (quoting Harris v. City of Cleveland, 7 F. App'x 452, 456

(6th Cir. 2001)).

       Federal Rules of Civil Procedure 12(b)(4) and 12(b)(5) address motions to dismiss for

insufficient process and insufficient service of process. Fed. R. Civ. P. 12(b)(4), 12(b)(5).

Generally, Rule 12(b)(4) concerns the form of the process and a Rule 12(b)(5) motion challenges

either the mode or lack of delivery of the summons and complaint. Taylor v. Zellen & Zellen,


Monroe Counties, 150 F. App'x 389, 401 (6th Cir. 2005)); see also Lee v. George, No. 3:11-CV-
00668, 2012 WL 1856497, at *1-2 (W.D. Ky. May 18, 2012). Here, based on the allegations of
the Amended Complaint, the injunctive relief Plaintiff seeks appears to relate only to Warden
Shoop’s job.


                                                  8
   Case: 2:20-cv-03304-EPD Doc #: 30 Filed: 02/11/21 Page: 9 of 13 PAGEID #: 98




PLLC, No. CIV. 14-12526, 2015 WL 470816, at *1–2 (E.D. Mich. Feb. 4, 2015) (citations

omitted). Courts typically treat Rule 12(b)(4) and (5) as “more or less interchangeable.” Shelby

v. PeopleReady, No. 3:18-CV-00611, 2019 WL 2814668, at *1 (M.D. Tenn. June 4, 2019),

report and recommendation adopted, No. 3:18-CV-00611, 2019 WL 2764070 (M.D. Tenn. July

2, 2019) (citing Moore's Federal Practice, § 12.33(1) (Matthew Bender 3d Ed.)).

       Here, Defendants appear to be challenging the mode of service rather than the form of the

process. They contend that Plaintiff failed to make service in compliance with the Ohio Rules of

Civil Procedure or this Court’s Local Civil Rules. (ECF No. 20 at 5-7.) In response, Plaintiff

asserts that the summons was served following this Court’s Clerk’s Office procedures. (ECF No. 21

at 6.) According to Plaintiff, “[t]he summons was requested and issued and, as per the Clerk’s

Office served by the attorney for the Plaintiff. Both summonses were served and returned with

signatures. Certainly Defendant Shoop, who was sued in both his official and personal capacities

was served.” (Id.)

       A review of the Court’s docket confirms that Plaintiff’s counsel served Warden Shoop

by certified mail. (ECF Nos. 18, 19.) Contrary to Plaintiff’s stated understanding, the Court’s

Local Civil Rules do not provide for certified mail service by counsel. Rather, the Rules

provide, in relevant part:

       4.2 Service or Waiver of Process

       A plaintiff should ordinarily attempt to obtain a waiver of service of process under
       Fed. R. Civ. P. 4(d) before attempting service of process. If a request for waiver is
       unsuccessful or is deemed inappropriate, the Court prefers parties to use the
       methods of service provided in Fed. R. Civ. P. 4 before using certified mail service
       under Ohio law. This Rule is confined to the domestic service of the summons and
       complaint in a civil action in this Court by certified mail or ordinary mail, pursuant
       to the law of Ohio, and is not intended to affect the procedure for other methods of
       service permitted by the Federal Rules of Civil Procedure or Ohio law. If a party
       elects to use Ohio certified mail service, it must be done as follows:



                                                 9
   Case: 2:20-cv-03304-EPD Doc #: 30 Filed: 02/11/21 Page: 10 of 13 PAGEID #: 99




        (a) The attorney of record or the serving party shall address the envelope to the
        person to be served and shall place a copy of the summons and complaint or other
        document to be served in the envelope. The attorney of record or the serving party
        shall also affix to the back of the envelope the domestic return receipt card, PS
        Form 3811 (the “green card”) showing the name of sender as “Clerk, United States
        District Court, Southern District of Ohio” at the appropriate address, with the
        certified mail number affixed to the front of the envelope and the case number
        shown in a conspicuous location on the return receipt card. The instructions to the
        delivering postal employee shall require the employee to show to whom delivered,
        date of delivery, and address where delivered. The attorney of record or the
        serving party shall affix adequate postage to the envelope and deliver it to the
        Clerk who shall cause it to be mailed.

        (b) The Clerk shall enter the fact of mailing on the docket and make a similar
        entry when the return receipt is received. …

S.D. Ohio Civ. R. 4.2.

        Further, there is no indication in which capacity Warden Shoop was served. Plaintiff’s

response does not clarify this issue but suggests that service was made on Warden Shoop in his

individual capacity pursuant to Federal Rule of Civil Procedure 4(e). A suit against a public

official in their official capacity, however, is the equivalent of a suit against the state or

government entity itself. Libertarian Party of Ohio v. Wilhem, 417 F. Supp. 3d 982, 984–85

(S.D. Ohio 2019) (citing Will v. Michigan Dep't. of State Police, 491 U.S. 58, 72 (1989); Soper v.

Hoben, 195 F.3d 845, 853 (6th Cir. 1999)). Courts both within and outside this circuit have

found that, for suits against authorities in their official capacities, service must be made pursuant

to Federal Rule of Civil Procedure 4(j). Id. (citing cases).

        Under the circumstances here, it appears that Plaintiff has not demonstrated that service

was properly effected on Warden Shoop. Dismissal for lack of personal jurisdiction under Rule

12(b)(2), however, is not automatically required where service is ineffective. Cheeks v. Belmar,

No. 4:18-CV-2091 CAS, 2019 WL 2568667, at *3 (E.D. Mo. June 21, 2019).

        Federal Rules of Civil Procedure 4(m) governs the timing for service of process:



                                                   10
  Case: 2:20-cv-03304-EPD Doc #: 30 Filed: 02/11/21 Page: 11 of 13 PAGEID #: 100




       If a defendant is not served within 90 days after the complaint is filed, the court—
       on motion or on its own after notice to the plaintiff—must dismiss the action
       without prejudice against that defendant or order that service be made within a
       specified time. But if the plaintiff shows good cause for the failure, the court must
       extend the time for service for an appropriate period.

Fed. R. Civ. P. 4(m).

       Under the plain language of Rule 4 (m), if a plaintiff has shown good cause for failure to

serve in a timely manner, then “the court must extend the time for service for an appropriate

period.” Fed. R. Civ. P. 4(m); see also Friedman, 929 F.2d at 1156. However, if a “plaintiff has

not shown good cause, ‘the Court must either (1) dismiss the action without prejudice, or (2)

direct that service be effected within a specified time.’” Shelby v. PeopleReady, 2019 WL

2814668, at *1 (quoting Overbay v. Israel, No. 2:16-CV-00337-TAV, 2017 WL 1377374, (E.D.

Tenn. Mar. 24, 2017)); see also Henderson v. United States, 517 U.S. 654, 663 (1996) (“[C]ourts

have been accorded discretion to enlarge the service of time period ‘even if there is no good

cause shown’”). In considering whether a case should go forward absent a showing of good

cause, courts look to discretionary factors, including

       whether: (1) [a] significant extension of time was required; (2) [a]n extension of
       time would prejudice the defendant other than the inherent ‘prejudice’ in having to
       defend the suit; (3) [t]he defendant had actual notice of the lawsuit; (4) [a] dismissal
       without prejudice would substantially prejudice the plaintiff; i.e., would his lawsuit
       be time-barred; and (5) [t]he plaintiff had made any good faith efforts at effecting
       proper service of process.

Garth, 2018 WL 4051864, at *3 (citations omitted).

       Here, taking into account the above-noted factors, the Court declines to dismiss the

Amended Complaint and will allow Plaintiff the chance to correct the failure to effect proper

service on Warden Shoop. Accordingly, the Motion to Dismiss for insufficiency of process and

insufficiency of service of process under Rules 12(b)(4) and 12(b)(5) is GRANTED to the extent




                                                 11
  Case: 2:20-cv-03304-EPD Doc #: 30 Filed: 02/11/21 Page: 12 of 13 PAGEID #: 101




the Court orders the putative service of process on Warden Shoop QUASHED. Plaintiff must

effect proper service on Warden Shoop within 30 DAYS of the date of this Opinion and Order.

       Until Warden Shoop is properly served with the summons and complaint, this Court lacks

personal jurisdiction over him and, therefore, cannot address the merits of the Motion to Dismiss

as they relate to lack of personal jurisdiction under Rule 12(b)(2) or failure to state a claim upon

which relief can be granted under Rule 12(b)(6). Accordingly, Defendants’ Motion to Dismiss to

the extent that it asserts lack of personal jurisdiction under Rule 12(b)(2) or the failure to state a

claim upon which relief can be granted is DENIED without prejudice to refiling upon service on

Warden Shoop.

       Further, if Plaintiff fails to serve Warden Shoop and file proof of such service within 30

DAYS of the date of this Opinion and Order in accordance with this Order, the Court will

dismiss Plaintiff's claims against him without prejudice pursuant to Rule 4(m).

                                                  IV.

       For the reasons set forth above, Defendants’ Motion to Dismiss (ECF No. 20) is

GRANTED, in part and DENIED, in part as set forth above. The Motion to Dismiss as to

Plaintiff’s claims against the State of Ohio and the ODRC, and Plaintiff’s state law claims

against Warden Shoop is GRANTED and these claims are DISMISSED WITHOUT

PREJUDICE for lack of subject matter jurisdiction based on Eleventh Amendment immunity.

The Motion to Dismiss is DENIED to the extent Defendants assert that Eleventh Amendment

immunity extends to Warden Shoop on Plaintiff’s claims for injunctive or declaratory relief. The

Motion to Dismiss for insufficiency of process and insufficiency of service of process under

Rules 12(b)(4) and 12(b)(5) is GRANTED to the extent that the Court orders the putative

service of process on Warden Shoop QUASHED.



                                                  12
  Case: 2:20-cv-03304-EPD Doc #: 30 Filed: 02/11/21 Page: 13 of 13 PAGEID #: 102




        Until Warden Shoop is properly served with the summons and complaint, this Court

lacks personal jurisdiction over him and, therefore, cannot address the merits of the Motion to

Dismiss on the basis of lack of personal jurisdiction under Rule 12(b)(2) or for failure to state a

claim upon which relief can be granted under Rule 12(b)(6). Defendants’ Motion to Dismiss, to

the extent that it asserts lack of personal jurisdiction under Rule 12(b)(2) or the failure to state a

claim upon which relief can be granted, is DENIED without prejudice to refiling upon service

on Warden Shoop.

       If plaintiff fails to serve Warden Shoop and file proof of such service within 30 DAYS of

this Opinion and Order in accordance with this Order, the Court will dismiss Plaintiff's claims

against him without prejudice pursuant to Rule 4(m).

       IT IS SO ORDERED.

                                               /s/ Elizabeth A. Preston Deavers______
DATED: February 11, 2021                       ELIZABETH A. PRESTON DEAVERS
                                               UNITED STATES MAGISTRATE JUDGE




                                                  13
